NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 30 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-30079

                Plaintiff-Appellee,              D.C. No. 2:13-cr-06012-EFS-1

 v.
                                                 MEMORANDUM*
ARNULFO GOMEZ TEJEDA,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Arnulfo Gomez Tejeda appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment

782. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gomez Tejeda’s

counsel has filed a brief stating that there are no grounds for relief, along with a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Gomez Tejeda the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                         2                                   20-30079